MEMORANDUM **  Yi Tai Shao, AKA Linda Yi Tai Shao, appeals pro se from the district court’s judgment dismissing her action alleging various federal and state law claims stemming from state-court custody proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), for lack of subject matter jurisdiction under Rule 12(b)(1), and for judgment on the pleadings under Rule 12(c). Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir. 2001). We affirm. The district court properly dismissed Shao’s claims against defendants who are judges as barred by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 10-12, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991) (per cu-riam) (the only exceptions to judicial immunity are if the actions were not taken in the judge’s judicial capacity or if there is a complete absence of jurisdiction); Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (en banc) (judges are immune from suit for acts performed in their official capacity); see also 42 U.S.C. § 1983 (barring injunctive relief against a judicial officer “unless a declaratory decree was violated or declaratory relief was unavailable”). The district court properly dismissed Shao’s federal claims against the Attorney General of California on the basis of Eleventh Amendment immunity. See Seven Up Pete Venture v. Schweitzer, 523 F.3d 948, 952-53 (9th Cir. 2008) (describing Eleventh Amendment immunity and the Ex Parte Young exception); Snoeck v. Brussa, 153 F.3d 984, 986-987 (9th Cir. 1998) (“[A] generalized duty to enforce state law or general supervisory power over the persons responsible for enforcing the challenged provision will not subject an official to suit.” (internal citation and quotation marks omitted)). The district court did not abuse its discretion in dismissing Shao’s complaint without leave to amend because amendment would be futile. See Serra v. Lappin, 600 F.3d 1191, 1195, 1200 (9th Cir. 2010) (setting forth standard of review). We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983 n.2 (9th Cir. 2009); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening brief are waived). We do not consider documents and facts that were not presented to the district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990). All pending motions and requests are denied. AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.